Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s 1-31-2022 Amendment was received.  Claims 1 and 3 were amended.  Claims 3 and 5 were cancelled.  Claims 1, 3-4, and 6 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a groove that affects at least one section of the curved guide and of an outer surface of the protective cover,” is indefinite. It is unclear what “affects” means in this context.  The groove is a negative space and it is unclear how it is being defined.  Does the groove need to pass through the curved guide and the protective cover, or does the groove only need to pass through the curved guide or, alternatively one section of the protective cover.  As best understood, the groove needs to pass 

Allowable Subject Matter
Claims 1, 3-4, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In re Claim 1, the closest prior art is US 992,490 to Fergusson in view of US 4,153,973 to Hughes, further in view of US 3,848,929 to Miller.  However, none of the cited prior art teaches a fastening clip, as disclosed by Applicant in Fig. 1, #7, attached to the cannula and which protrudes through a groove, as disclosed in Fig. 1, #71, and affects at least one section of the curved guide and of an outer surface of the protective cover, as disclosed by Applicant’s disclosure.  None of the cited prior art teaches such a structure and groove for moving a cannula.  

Dependent Claims 3-4 and 6 would be allowed by virtue of their dependence to Claim 2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724